Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 30, 2003 (People v Manino, 306 AD2d 542 [2003]), affirming a judgment of the Supreme Court, Queens County, rendered June 29, 2000.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether the Supreme Court improperly denied the appellant’s motion for a mistrial in connection with the Supreme Court’s Allen charge (see Allen v United States, 164 US 492 [1896]); and it is further,
Ordered that pursuant to County Law 722 the following named attorney is assigned as counsel: Laura Johnson, Criminal Appeals Bureau, Legal Aid Society, 299 Water Street, 5th Floor, New York, N.Y., 10038 and it is further,
Ordered that assigned counsel shall serve and file a brief expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.), and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Prudenti, P.J., Altman, Smith and Adams, JJ., concur.